 240DECISIONSOF NATIONALLABOR RELATIONS BOARDAssociated Hosts of California,Inc., d/b/a Gas Light.TRIAL EXAMINER'S DECISIONRestaurantsandThomas C. Kiriazis.Case 28-CA-2164June 16, 1971DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND KENNEDYOn March 30, 1971, Trial Examiner Ivar H. Peter-son issued his Decision in the above-entitled proceed-ing, finding that the Respondent had engaged in andwas engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the at-tached Trial Examiner's Decision. Thereafter, the Re-spondent filed exceptions to the Trial Examiner's Deci-sion with supporting brief, and the General Counselfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and theentire record in the case, and hereby adopts thefindings, conclusions,' and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that the Re-spondent, Associated Hosts of California, Inc., d/b/aGas Light Restaurants, Phoenix, Arizona, its officers,agents, successors, and assigns, shall take the action setforth in the Trial Examiner's recommended Order.'These findings and conclusions are based, in part, upon the Trial Ex-aminer's credibility findings, as to which the Respondent excepts. It is theBoard's established policy, however,not to overrule a Trial Examiner'sresolutions with respect to credibility unless,as is not the case here, thepreponderance of all the relevant evidence convinces us that the resolutionsare incorrectStandard Dry Wall Products,Inc,91 NLRB 544, enfd. 188F.2d 362 (C.A 3)STATEMENT OF THE CASEIVAR H. PETERSON, Trial Examiner: I heard this case onFebruary 2 and 3, 1971,1 in Phoenix, Arizona, upon a chargefiled August 21, by Thomas C. Kiriazis against AssociatedHosts of California, Inc., d/b/a Gas Light Restaurants,Phoenix, Arizona, which resulted in the Regional Directorfor Region 28 issuing a complaint dated October 9, againstthe Respondent. Briefly stated, the complaint alleged that theRespondent violated Section 8(a)(3) and (1) of the Act bydischarging Kiriazis on August 7 and independently violatedSection 8(a)(1) by two threats of discharge on August 6 and7. In its duly filed answer Respondent admitted certain alle-gations but denied that it had committed any unfair laborpractices.Following the hearing counsel for the GeneralCounsel and counsel for the Respondent filed briefs on March15,which have been carefully considered.Upon the entire record' in the case and from my observa-tion of the demeanor of the witnesses as they testified, I makethe following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe Respondent maintains its principal office and place ofbusiness in Beverly Hills, California, as well as other placesof business in the several States, including Phoenix, Arizona.The latter is the only establishment of the Respondent in-volved in the present proceeding. The Respondent operatesand manages restaurants providing food and related services.The Respondent concedes and I find that it is engaged incommerce within the meaning of the Act, and that it annuallypurchases and delivers directly in interstate commerce goodsand materials valued in excess of $50,000, and that the grossvalue of its sales and services annually exceeds $500,000.II.THE LABOR ORGANIZATION INVOLVEDThe AmericanFederationof Labor-Congress of IndustrialOrganizations and its affiliates,herein called the Union, arelabor organizations within the meaning of Section2(5) of theAct.IIITHE UNFAIR LABOR PRACTICESA. TheEvidenceAt all times material herein Harold Liles was generalmanagerof theRespondent and Joan Marie DuMont was themanager,a position she assumed on May 15.According to Thomas Kiriazis,the alleged discriminatee,he metTed Caldes,an organizer for theAFL-CIO,severalmonths before his discharge.They engaged in general conver-sation regarding possible organization of the restaurant em-ployees.After Mrs.DuMont became the manager,so Kiria-zis further testified,he told Caldes that the employees wereunhappy with the new management,some were being ter-minated without notice, and he suggested that this would bean appropriate time to commence organization efforts. Caldesagreed.'On August6,Kariazis left word at Caldes' office thatUnless otherwise indicated all dates refer to the year 1970.General Counsel's motion to amend the record in one minor respect ishereby granted.3Lawrence Harriger, who had worked at the Respondent's nearby estab-lishment, the Smugglers Inn, and at the direction of Regional Manager Liles,visited the Respondent's place of business here involved in an effort to calmdown the employees, testified that the employees were dissatisfied with Mrs.DuMont.191 NLRB No. 58 GAS LIGHT RESTAURANTS241the latter should contact him.About 7:50 that evening Kiria-zis saw Caldes sitting at the counter eating. The kitchen,where Kiriazis worked,had an open window facing the din-ing area.Caldes inquired of Kiriazis when he would befinished working.Kiriazis answered that he would see Caldesat 8 o'clock at the adjacent Pepper Tree Restaurant,but thenremembered that he had a previous appointment and toldCaldes that he wished to speak with him further and mo-tioned that Caldes come to the end of the counter area wherethere was a door to the kitchen and the service area. Duringthis brief conversation Caldes told Kiriazis that it would benecessary to have the employees sign authorization cards.Mrs. DuMont then approached the two and told Caldes, "Ifyou want to talk to anybody,you talk to me, I'm the managerhere. He's only a cook."Kiriazis returned to the kitchen and,a few moments later,Mrs. DuMont came in and appearedvery angry,telling Kiriazis that he had no business talking tounion people and that Caldes had no reason to initiate aconversation with Kiriazis.Kiriazis explained that he hadcalled Caldes and the following then transpired:She said,"Do you know that Mr. Liles is against theunion?The company is dead set against the unions, andif they knew you were talking to the union representa-tive, you could lose your job." I replied to her that Ithought it was a heck of an organization to work for ifyou couldn't talk to anybody you pleased.I told hersomething about not being able to use your civil rightsor something on the job, and she carried on about nottalking to the union,and I had two tickets up to thewindow there and Ray was cooking and had a steak andhamburger and had just started to cook and she talkedabout definitely that the company was dead set againstthe union and that I should not have talked to the man.Kiriazis left the premises at 8 o'clock, the end of his shift.Raymond Smith,who was employed as a cook on August6, testified that he overheard some of the conversation be-tween Mrs.DuMont and Kiriazis.According to him, heheard Mrs.DuMont say that the home office would not liketo hear that Kiriazis had spoken to Caldes, the union official.Mrs. DuMont's account of the incident is that it occurredaround 6:30, while the dining room was well occupied withcustomers.Her version is that she approached Kiriazis andCaldes and told Kiriazis that he was supposed to be in thekitchen working, not conversing with someone,while so manycustomers were in the restaurant. She further testified thatKiriazis responded by stating that he would speak to whomhe please, and that she thereupon ordered him to return tothe kitchen.Caldes, so she related,followed her to the cashregister,threatened to get even with her, and stated, "I amgoing to picket you."The conversation between the twobecame somewhat heated and eventually Caldes left. Mrs.DuMont averred that when Caldes threatened to 'picket theestablishment she recalled that she had seen him previouslyat the Smugglers Inn where she had worked as a waitress. Shealso related that after this threat to picket she attempted toreach General Manager Liles by telephone but was unable toreach him until the following morning when she informedhim of Caldes' threat.The following day, August 7, Kiriazis reported for workshortly before 6 p.m., his scheduled starting time.One of thewaitresses told him that Mrs. DuMont wished to see him inthe office.Kiriazis went to the office and he testified that thefollowing then transpired:She said-she looked at me and she said,"You know,Tom, I have to let you go. Mr. Liles told me to fire you,"and she says, "You know the reason why."She said, "Ihave to pay you off,"and she handed me$210 and, Ibelieve, 43 cents in odd change and I signed an advancepayroll slip for her, and while I signed the slip she said,"He shouldn'thave called you," and I said, "Mrs. Du-Mont,he didn't call me, I called him,"and then as Icompleted the transaction,she said to me, she says, "Iwant to thank you for the help you have been to me whileI've been here."She said,"Itwasn't my idea, I had tofire you."As Kiriazis was leaving Mrs. DuMont's office he encounteredSmith whom he told that, according to Mrs. DuMont, he hadbeen terminated at General Manager Liles'direction becausehe had been speaking to Caldes the previous evening. Mrs.DuMont,on the other hand,testified that when Kiriazisreported for work on August 7 she called him to her office,gave him his pay, and told him that she was sure he under-stood why she had to let him go.Kiriazis,a man of 50 years of age,had worked as a cooksince high school days.He was employed at the Respondent'sestablishment on November 23, 1968. He was away-betweenOctober 15 and November 15, 1969,having left voluntarily.Between July 3 and 10,1970,Kiriazis was absent,having"walked out" because he was dissatisifed with the inept assis-tant that had been supplied him.It is his testimony that Mrs.DuMont never criticized his work performance.It is the Respondent's contention that Kiriazis was ter-minated because he abused and cursed waitresses,and thatcomplaints had been lodged against him by numerous em-ployees and customers with such frequency that, so Mrs.DuMont testified, "they were innumerable."In addition it iscontended that Kiriazis was "publicly insubordinate"to Mrs.DuMont in the presence of customers,that he refused tocorrect orders,violated company rules relating to the use ofthe telephone and the visitation by friends and relatives whilehe was at work. Moreover,so the Respondent contends,Kiriazis was merely a temporary employee following his re-turn on July 10 and that Mrs. DuMont had contacted anemployment agency to find a replacement for Kiriazis. Mrs.DuMont and a number of waitresses testified in substantia-tion of these allegations respecting Kiriazis. On the otherhand, rebuttal witnesses called by counsel for the GeneralCounsel testified to the opposite effect. In short, the issue tobe determined turns on credibility resolutions,as is so fre-quently the case in situations of this kind.When he returned to work on July 10, according to Re-spondent,Kiriazis was employed on a "temporary"basis.Kiriazis testified that on July 10, while in the Pepper TreeRestaurant,an employee named James Sanchez came to himand stated that Mrs. DuMont wanted him to come back towork right away. This he did, and he further testified thatnothing was said to him by Mrs. DuMont or anyone else inmanagement concerning the status of his employment. TheRespondent adduced evidence that it had contacted an em-ployment agency to supply cooks and averred that it wasseeking a replacement for Kiriazis.In fact, however, therecord shows that there was considerable turnover among theemployees in the kitchen following the assumption by Mrs.DuMont of the duties of manager.It seems more plausible toconclude thatMrs.DuMont contacted the employmentagency for cooks because of this turnover rather than anyspecific problem she may have had with Kiriazis.Supportingthis conclusion is the testimony of Respondent's witness,Harriger, who testified that Regional Manager Liles sent himto see if he could calm down the kitchen help who wereleaving the Respondent's employment, and further statedthat their dissatisfaction related to Mrs. DuMont. I conclude,therefore, that following July 10 Kiriazis'employment was ofa permanent and not a temporary nature. 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDMrs. DuMont, supported by several witnesses who hadworked as waitresses while Kiriazis was employed, testifiedthat on occasion he cursed other employees. Kiriazis deniedthat he cursed but did admit that on occasion he used"rough" language when dealing with some of the employees.Waitress Kathrina Burns, who had worked for the Respond-ent a considerable period, and whom Mrs. DuMont testifiedhad registered occasional complaints with her concerningKiriazis, testified she had never had any problems with Kiria-zis and she had never heard him swear at a waitress. Char-lotte Richards, a waitress presented as a witness by the Re-spondent, who had worked at the restaurant for 3 years,testified that she never heard Kiriazis swear at a waitressalthough she "heard him talking rough." Sharon Olson, alsoa waitress, testified that she had not had any problem withKiriazis.Another complaint leveled at Kiriazis was that he allegedlyrefused to redo an order when a customer was dissatisfiedwith the way the order had been prepared. Kiriazis deniedthis charge and Mabel Kunin, a witness produced by theRespondent who worked as a waitress, testified that Kiriazisalways corrected her orders. Martha Meyers, also a waitress,testified that she never had any problems with Kariazis. Wait-resses Burns and Olson testified to the same effect.The Respondent further contended that Kiriazis violatedvarious company rules, including using the telephone withoutpermission and entering and using the manager's office with-out permission. In this regard, hostess This Inguanzo testifiedthat she rarely denied an employee the right to use the tele-phone. She further testified that it was common practice foremployees to enter the office during the normal course of theirduties in order to obtain linen supplies which were kept there.Also kitchen supplies are kept in the office.Mrs. DuMont testified that when Kiriazis spoke to UnionOrganizer Caldes he violated a company rule which prohib-ited friends or relatives from visiting employees while atwork. It is plain that Caldes was a regular customer of therestaurant. There is ample testimony that it was a commonpractice for friends or relatives to wait in the restaurant foran employee in order to give the employee transportation onhis way home. Waitress Burns testified that while Mrs. Du-Mont was manager, Burns' husband picked her up 6 days aweek and that Mrs. DuMont often engaged in conversationwhile he was waiting for Mrs. Burns to complete her work.From the entire record, I am persuaded that the witnessespresented by counsel for the General Counsel in support ofthe complaint gave more credible testimony than witnessespresented by the Respondent who testified to rthe-contrary. .Kiriazis impressed me favorably as a witness and it appeared,,,evident to me that Mrs. DuMont, whihe,testifying,,was exags,gerating and anxious to present evidence supportive,of thedecision she had made to, terminate Kiriazis: If,, strainscredulity-,to believe that overan extended period Kiriazis wasso deficient as an employee as Mrs.. DuMont.would have us-believe but nonetheless was retained. Indeed, when he'walkedoff the job in July, Mrs. DuMont sent for him to return towork. Yet, if he had been so deficient :during the period shehad been employed as, manager beginning in May, it wouldseem that his walking off the job in July would have presentedher with an opportunity to dispense with his services.I conclude and find that by terminating Thomas Kiriazison August 7, 1970, the Respondent violated Section 8(a)(3)and (1) of the Act. Additionally, I find- that by,, Mts. Du-Mont's threat to Kiriazis on August `6 that union activitywould lead to discharge and a similar statement Orr-August7, the Respondent independently violated Section 8(a)(1) ofthe Act.CONCLUSIONS OF LAW1.The Respondent,AssociatedHosts of California, Inc.,d/b/a Gas Light Restaurant,is an employer within the mean-ing of Section 2(6) and(7) of the Act.2.American Federationof Labor-Congress of IndustrialOrganizations is a labor organization within the meaning ofSection 2(5) of the Act.3. Thomas Kiriazis was discrminatorily discharged on Au-gust 7,1970,and by such action the Respondent violatedSection 8(a)(3) and(1) of the Act.4.By threatening an employee that it would dischargeemployees who engaged in union activity,the Respondentviolated Section 8(a)(1) ofthe Act.5.Theaforesaid unfair labor practices are unfair laborpractices burdening and affecting commerce within the mean-ing of Section2(6) and (7) of the Act.IV THE REMEDYIn order to effectuate the policies of the Act, I find that itis necessary that Respondent be ordered to cease and desistfrom the unfair labor practices found and to take certainaffirmativeaction,includingoffering reinstatement toThomas Kiriazis together with backpay, computed on a quar-terly basis, plus interest at 6 percent per annum, as prescribedin FW. Woolworth Company,90 NLRB 289, andIsis Plumb-ing & Heating Co.,138 NLRB 716, and to post appropriatenotices.Upon the foregoing findings of fact, conclusions of law, andthe entire record in the case, and pursuant to Section 10(c)of the Act, I herebyissuethe following recommended:4ORDERRespondent, Associated Hosts of California, Inc., d/b/aGas Light Restaurants, Phoenix, Arizona, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a) Discouraging union membership or concerted activitiesof its employees by discriminatorily discharging any em-ployees, or by discriminating in any other manner in regardto their hire or tenure of employment, or any term or condi-tion of employment.(b) Threatening employees with discharge or other repris-als because of their union or concerted activities.(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the rights guaranteedin Section 7 of the Act.2.Take the following affirmative action necessary to,effec-tuate the policies of the Act:(a) Offer to Thomas Kiriazis immediate and full reinstate-ment to his former job— or if the job no.longer exists, to asubstantially equivalent, position, and;make him whole, forany loss of earnings he may-.have suffered by reason of thediscrimination against him, inE.the manner set forth above inthe section-entitled,"The-,Remedy,"--(b} Notify-immediately the above-named employees if pres-ently servingin the Armed Forces of the United States; oftheright to -full reinstatement, upon application after {dischargefrom the Armed Forces, in accordance with theeSelectiveService Act and the Universal Military Training and ServiceAct.i4In the event no exceptions are filed as provided by Section 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as, provided inSection 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections thereto shallbe deemed waived for all purposes. GAS LIGHT RESTAURANTS243(c)Preserve and, upon request, make available to theBoard and its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due under the terms of thisrecommended Order.(d) Post at its place of business in Phoenix, Arizona, copiesof the attached notice marked "Appendix."5 Copies of saidnotice, on forms provided by the Regional Director for Re-gion 28, after being duly signed by an authorized representa-tive of the Respondent, shall be posted immediately uponreceipt thereof, and be maintained for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(e)Notify the Regional Director for Region 28, in writing,within 20 days from the date of receipt of this Decision, whatsteps Respondent has taken to comply herewith.'after a trial,that we violated federal law by threateningto discharge employees who engaged in union activity,holding out the promise of benefits if employees abandonunion activity,and by later discharging an employeebecause of his union activity:WE WILL offer Thomas Kiriazis full reinstatementand pay him for the earnings he lost as a result of hisdischarge,plus 6 percent interest.WE WILL NOTdischarge or discriminate against anyemployee for supporting the American Federation ofLabor-Congress of Industrial Organizations, or anyother union.WE WILL NOTthreaten to discharge employees be-cause of their union or concerted activities.WE WILL NOTunlawfully interfere with our em-ployees' union activities.5In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."6In the event that this recommended Order is adopted by the Board afterexceptions have been filed, this provision shall be modified to read. "Notifythe Regional Director for Region 28, in writing, within 20 days from the dateof this Order, what steps Respondent has taken to comply herewith."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found,DatedByASSOCIATED HOSTSOF CALIFORNIA,INC., D/B/A GAS LIGHTRESTAURANTS(Employer)(Representative)(Title)This is an official notice and must not be defaced by any-one.This noticemustremain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any othermaterial.Any questions concerning this notice or compliance withitsprovisions,may be directed to the Board's Office, 7011Federal Building & U.S. Courthouse, 500 Gold Avenue,Southwest Albuquerque, New Mexico 87101, Telephone843-2507.